Citation Nr: 1144954	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to include tension-type headaches.

3.  Entitlement to service connection for entrapment of the ilioinguinal nerve.

4.  Entitlement to service connection for a residual scar of the testicle.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the appellant's claims for entitlement to service connection for an acquired psychiatric disorder (to include depression, anxiety, and posttraumatic stress disorder (PTSD)) and bilateral hearing loss.  

Upon reviewing the appellant's claims folders, the Board, in June 2011, remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information that was needed in order to adjudicate the appellant's appeal before the Board.  The record indicates that as a result of additional information provided to the VA concerning incidents (stressors) that occurred during the appellant's period of service, service connection was granted for PTSD via a rating action issued July 2011.  It is further noted that as a result of the Board's remand, the appellant's VA medical treatment records for 2010 and 2011 were obtained and included in the claims folder, and the appellant underwent a VA audiological examination, the results of which are also of record.  The claim has since been returned to the Board for review.  

Upon reviewing the development since the Board's remand, the undersigned Veterans Law Judge finds that there has been substantial compliance with the Board's remand instructions.  As such, no further procedural action is required, and the Board may make a determination on the underlying claim now before it.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) and Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran has filed a notice of disagreement concerning the issues of entitlement to service connection for headaches, to include tension-type headaches, entrapment of the ilioinguinal nerve, and a residual scar of the testicle, along with entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  The notice of disagreement was submitted in June 2011.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a statement of the case with respect to these issues, and the remand action below addresses this item.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches, to include tension-type headaches, entrapment of the ilioinguinal nerve, and a residual scar of the testicle, along with entitlement to special monthly compensation (SMC) based on the need for aid and attendance are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The appellant's service medical treatment records fail to show treatment for hearing loss of either ear.  Moreover, upon his discharge from service or within one year of that discharge, the appellant was not diagnosed as suffering from bilateral hearing loss.

2.  The appellant now suffers from hearing loss of both ears.  

3.  Although the appellant was subjected to acoustic trauma while on active duty, credible medical evidence that etiologically links the appellant's military service with his current hearing loss disability has not been presented.  


CONCLUSION OF LAW

The medical evidence of record is against a finding that the appellant's bilateral hearing loss had its onset in service or within one year of service, and it may not be presumed to be the result of the appellant's active military service or any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  

By way of a letter dated in August 2008, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claim.  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claim and advised of the basic law and regulations governing the claim, the cumulative information and evidence previously provided to VA (or obtained by VA on the Veteran's behalf), and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where a claim involves basic entitlement to service connection, the Court held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements of a claim for service connection, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board notes that the Veteran was not provided with all of the required notice with respect to his claim.  However, however, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  In this regard, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims files consists of the Veteran's service records, post-service treatment records and reports, VA examinations, Social Security Administration (SSA) records, and written statements submitted by the Veteran and his representative in support of the claim.  The Board also notes that this matter has been remanded on one occasion for additional evidentiary development.

Moreover, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  In this respect, the record reflects that the Veteran did undergo a number of VA medical examinations with the most recent occurring in August 2011.  The results from all of the examinations have been included in the claims folder for review.  It is noted that in the most recent examination of August 2011, the examiner reviewed the history, the available medical records, supplied an opinion and provided sufficient information so the Board can render an informed determination with respect to the appellant's assertions.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The appellant's service medical treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  On the appellant's enlistment examination, the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
5
10
5
10

On the appellant's discharge examination, the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

5

The above examination actually indicated and suggested that the appellant's hearing became better during his tour of duty with the US Army.  

Between 1979 and the appellant's claim for VA compensation benefits, there are no VA or private medical records, including those from SSA, showing treatment for hearing loss of either ear.  Moreover, there is no evidence between 1979 and 2008 showing that the appellant sought an opinion concerning any hearing loss that he might be suffering therefrom. 

Nevertheless, after the appellant filed his claim for benefits, he underwent a VA audiological examination in September 2009.  The examiner indicated that she had reviewed the appellant's medical records prior to the examination and that she would be testing the appellant in order to determine whether he was suffering from bilateral hearing loss and/or tinnitus.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
50
LEFT
40
40
45
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  A diagnosis of bilateral hearing loss with subjective tinnitus was given.  Unfortunately, while the audiologist provided a positive opinion concerning the appellant's claim tinnitus and his service, an etiological opinion, either positive or negative, was not given with respect to the appellant's bilateral hearing loss.  

As previously reported above, the appellant underwent an audiological examination in August 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
50
LEFT
50
50
50
60
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  A diagnosis of sensorineural hearing loss of both ears was provided.  The examiner next provided an analysis concerning the etiology of the current hearing disorder; that examiner opined the following:

Veteran was first evaluated in the VA in 2008 and at that time, and subsequent evaluations, stated that he believes his hearing loss began in the military.  He reported that he worked in demolition in the military, and used ear protection, but that his ears started ringing immediately after the explosions and that his hearing worsened over the years.  

Although military noise exposure has been conceded, the audiograms in his SMR from 1977, 1978 and 1979 show that the veteran had completely normal hearing sensitivity at all frequencies with no significant threshold shifts and no indication of a noise notch.  The audiogram at entrance was slightly poorer than the subsequent audiograms, which would indicate improvement in hearing, or more likely, in the test conditions.  IOM has indicated that, based on current knowledge, there is no basis for concluding that any current hearing loss was related to service if hearing was normal and there were no significant threshold changes, since these are thought to occur immediately after exposure.  Current hearing loss is not of a configuration typical of noise induced hearing loss.  

The service treatment records establish that the Veteran did not seek medical evaluation for hearing loss during active duty.  The Veteran has also indicated that he did not seek medical treatment for hearing loss while he was on active duty and it was not until many years after he was discharged that he actually brought forth the assertion that he believed that his bilateral hearing loss was caused by or the result of his military service.  This establishes that there is no objective evidence that the Veteran manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).

The only evidence favorable to the Veteran's contention that he incurred chronic hearing loss during service is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the Veteran is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Nevertheless, the Board must determine the credibility of the Veteran's lay statement that he experienced this decrease intermittently in service and thereafter.

The Veteran contends that it is his belief that his current hearing loss was caused by acoustic trauma he experienced while he was on active duty.  He has not provided any supporting medical evidence that would corroborate his assertions.  Moreover, he has not proffered any type of discussion as to why the audiologist's opinion of August 2011 was faulty or based on inaccurate evidence or reasoning.  However, despite the appellant's assertions, in August 2011, a VA audiologist, without hesitation and reservation, concluded that the appellant's bilateral hearing was not related to service and that if there was any effect of acoustic trauma on the appellant's hearing while in service, it would have been noted, even in a small manner, on the medical records and tests from service.  In other words, the Board finds that the appellant's statements that the acoustic trauma he experienced in service to be inconsistent with the medical evidence of record.  

The Veteran is competent to state what he experienced, such as experiencing hearing loss.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the Veteran's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the Veteran reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board does not doubt the sincerity of the appellant in reporting his beliefs that he now suffers from bilateral hearing loss that was caused by or began in or the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He can report that he does not hear as well as he once did or that he must turn up the television volume in order to hear what is being broadcasted.  However, he is not competent to provide complex medical opinions regarding the etiology of the hearing loss of both ears.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the VA examiner's opinion of August 2011.  The examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinion provided by the VA audiologist was not  vague or ambiguous with the assertions made, and the examiner discussed why the appellant's bilateral hearing loss was not related to service.  In other words, the Board believes that the VA examiner provided sound reasoning in the analysis of the situation.  The VA medical specialist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in August 2011 on which it bases its determination that service connection for bilateral hearing loss is not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the Veteran's claim for service connection for bilateral hearing loss.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied. 

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that when he was given a discharge physical in service, his hearing was adjudged to be "normal".  He has not provided an analysis as to why the VA examiner's opinion is faulty and without merit.  Also, he has not discussed why his currently diagnosed bilateral hearing loss was not diagnosed until many years after he left service.  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for hearing loss of both ears.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with bilateral hearing loss, the weight of the medical evidence is against a finding that this condition is related to his military service.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  

Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Finally, as noted in the Introduction, the Veteran has expressed disagreement with the RO's denial of his claim for entitlement to service connection for headaches, to include tension-type headaches, entrapment of the ilioinguinal nerve, and a residual scar of the testicle, along with entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  This occurred with the appellant's submission of VA Form 21-4138, Statement in Support of Claim, received November 18, 2010.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the action: 

The AMC/RO should issue a statement of the case as to the issue of whether the appellant is entitled to service connection for headaches, to include tension-type headaches, entrapment of the ilioinguinal nerve, and a residual scar of the testicle, along with entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the Veteran and his accredited representative (the Florida Department of Veterans Affairs) the requisite period of time for a response.  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of this issue. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


